Citation Nr: 1421644	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for residuals of a nephrectomy with partial adrenalectomy.

2.  Entitlement to a rating higher than 10 percent for a residual left flank scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

Subsequently, in October 2013, the Board remanded these claims for further development that included obtaining outstanding medical treatment records since May 2013 and providing a VA compensation and pension examination reassessing the severity of these service-connected disabilities.  

Unfortunately, however, still further development is required concerning the claim for a rating higher than 30 percent for the residuals of the nephrectomy with partial adrenalectomy.  So the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claim for a rating higher than 10 percent for the residual flank scar.

Also note that this appeal was processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Indeed, the Board is in the process of transitioning to an even newer, and presumably better, electronic claims processing system known as the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The residual left flank scar is about 25-30 centimeters (cms) in length and 0.5 cm in width, has an approximate total surface area of 150 cm2, causes lancinating pain and is sometimes tender, but no consequent functional or other impairment.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the residual left flank scar.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (from October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, which as mentioned consist entirely of an electronic file (meaning paperless file), and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on claims by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).   If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, in that the Veteran is still given opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, a March 2009 letter was sent to him in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claim, of information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He was also notified of the criteria for establishing a disability rating and effective date, but that component of the notice was not technically required since this claim did not arise in the context of him trying to establish his entitlement to service connection for this disability, instead, as a request for a higher rating for a disability that had been determined service connected in years past.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  So this is not an initial-rating claim, instead, an established-rating claim, though in each instance the Board must consider whether to "stage" the rating - meaning assign different ratings at different times if there have been occasions when the disability has been more severe than at others.  Compare and contrast Hart v. Mansfield, 21 Vet. App. 505 (2007) (established ratings) and Fenderson v. West, 12 Vet. App. 119 (1999) (initial ratings).


Moreover, specifically with regards to the notice requirements for increased-rating claims, the letter was compliant with the Federal Circuit Court's decision in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), which overruled the lower Court's (CAVC's) holdings in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his service-connected disability.  Generic notice in response to a claim for an increased rating is all that is required; VA does not also have to advise of other potentially applicable diagnostic codes or ask the Veteran to submit evidence concerning how the disability affects his 
day-to-day life and activity.

Therefore, he has received all required notice concerning his claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records have been associated with his claims file for consideration.  

As already alluded to, the Board's October 2013 remand of this claim was to reassess the severity of this service-connected disability.  The medical opinion resultantly provided in December 2013 is responsive to this issue, especially in terms of addressing the size and configuration of the scar and all consequent impairment attributable to it, so in compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with a remand directive, and the Board commits error as a matter of law in failing to ensure this compliance.)


The Veteran has received all required notice and assistance with this claim, has had a meaningful opportunity to participate effectively in its development, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA has provided him opportunity to submit evidence and argument in support of this claim.  He has not made the Board aware of any additional evidence needing to be obtained prior to appellate review of this claim, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

III.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in his favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level of disability" may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed until VA makes a final decision on the claim.  See Hart, supra.; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it generally is not needed to determine the effective date of an increased rating.  See Francisco, supra.

The Veteran's residual left flank scar is presently rated as 10-percent disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 7804, which pertains specifically to unstable or painful scar(s).  He had a nephrectomy secondary to trauma after an accident while in service.  As a result, he has this left flank scar.

According to DC 7804 (effective October 23, 2008), one or two scars that are unstable or painful are rated 10-percent disabling.  Three or four scars that are unstable or painful are rated 20-percent disabling.  Five or more scars that are unstable or painful are rated a maximum of 30-percent disabling.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, then an additional 10 percent is to be added to the rating based on the number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804 (2013).  Note (2) states that:  "[i]f one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars)."  Note (3) states that:  "[s]cars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable."

During the 2011 VA compensation examination, the examiner observed the Veteran did not then currently have pain or skin breakdown over the scar.  She described the scar as curvilinear and radiating to the left side in the mid axillary line into the anterior axillary line and into the anterior axillary line to the left flank in a curvilinear fashion.   The scar measured 25 cms in length and 0.5 cm in width.  There was no pain at the site of the scar and no skin breakdown.  Also, there was no inflammation, edema or keloid formation at the site of the scar; it was described as superficial.  She further noted that there was no limitation of motion or function because of the scar and that it did not limit the Veteran's activities of daily living.  She documented that he had worked until his retirement in 2000 because of his age.

In December 2013 the Veteran had the additional VA compensation examination already alluded to, on remand.  The examiner described the left flank scar as a linear scar - 30 cm long on the Veteran's anterior trunk with an approximate total surface area of 150 cm2.  The examiner noted that there were lancinating pain and tenderness along the scar site, but that the scar was not unstable.  There were no other scars.  In addition, the examiner determined the scar did not cause any functional limitation.  There equally were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the scar.

From the findings noted in these examination reports and other records in the file, the Board concludes that this evidence does not support assigning a rating higher than 10 percent for the residual left flank scar at any point since the year immediately preceding the receipt of this increased-rating claim.  These records show the Veteran has just one scar that was found to have lancinating pain and occasional tenderness along the scar site.  But it is not unstable, as there were no findings of frequent loss of covering of skin over the scar.  Moreover, the scar does not cause any functional or other impairment and has been described as for the most part just superficial.


The Board also has considered whether evaluation of the Veteran's scar under any other DC would avail him of a higher rating.  Separate and distinct manifestations attributable to the same injury allow for compensation under different DCs.  See Esteban, 6 Vet. App. 259; Fanning, 4 Vet. App. 225.  Here, though, the Board is unable to identify other appropriate DCs that would address separate and distinct manifestations attributable to his scar.

Nor do any other skin codes appear applicable.  Under various other rating criteria applicable to other types of scars during the period for appellate review, potential for higher ratings for such scars exists.  However, none of those criteria apply here.  For example, the evidence in this case does not show any limited motion or limited 
function associated with the Veteran's scar, or that the scar is deep (as opposed to superficial).  See 38 C.F.R. § 4.118, DCs 7801, 7805 (2013).  DC 7800 applies only to scars of the head, face, or neck, and is the only scar rating that considers any disfigurement.

In considering this claim for a higher rating for this disability, the Board as well has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (marked interference with employment or frequent periods of hospitalization).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, during his most recent December 2013 VA compensation examination the Veteran never reported any hospitalization or treatment for this service-connected disability, much less on a frequent or recurrent basis.  Moreover, the pain he experiences is the type contemplated by the applicable DC, 7804, so the rating criteria reasonably describe his disability and consequent impairment.  Therefore, referral for consideration of an extra-schedular rating is unwarranted.


ORDER

The claim of entitlement to a rating higher than 10 percent for the residual left flank scar is denied.


REMAND

As concerning the remaining claim of entitlement to a rating higher than 30 percent for the residuals of the nephrectomy with partial adrenalectomy, although the Board sincerely regrets the additional delay that will result from again remanding, rather than immediately deciding, this remaining claim, this additional remand is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  In particular, he must be afforded another VA compensation examination.


During his April 2009 VA compensation examination, he reported having incontinence for the last 20 years and consequently having to wear pads in case of leakage.  It was noted he had four episodes of nocturia but no urinary malignancies.  As a result of his nephrectomy surgery, he had developed hypertension for which he was then currently taking medication to try and control.  His February 2009 laboratory findings showed he had a BUN of 13, a creatinine of 1.30, glucose of 107, and parathyroid hormone level of 42.6.

VA medical treatment in November 2013 revealed he had elevated blood pressure.  In particular, it was noted that he had a systolic spike in triage.  

In December 2013, pursuant to the Board's prior remand directive, he had another VA compensation examination to reassess the severity of this service-connected disability.  The examiner, however, provided no comments on the urinalysis completed in November 2013 showing abnormal results of 30 mg of protein.  Absent from the assessment also is a discussion addressing the Veteran's contention that he has had urinary incontinence and that his hypertension exacerbates his kidney disability.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Advise the Veteran that he may submit additional private treatment records in support of his claim, but that he needs to provide VA sufficient information to obtain these additional records and authorization to do so since they are confidential.


2.  Also obtain his more recent VA treatment records, if relevant to this claim, especially concerning all additional evaluation and treatment he has received since December 2013.

3.  Upon receipt of all additional records, schedule another appropriate VA compensation examination reassessing the severity of any renal dysfunction associated with the nephrectomy and partial adrenalectomy.  The claims file, including a complete copy of this REMAND, must be made available to the examiner for review of the pertinent history, and the examination report should reflect that such review was completed.

The VA examiner should perform all necessary diagnostic testing and evaluation, including urinalysis, and should describe the current manifestations of renal dysfunction.  The medical findings must be set forth in terms conforming to the applicable rating criteria of 38 C.F.R. § 4.115a relating to renal dysfunction.

4.  Ensure the examination report is responsive to the remand instructions.  If not, take corrective action to avoid yet another remand of this claim. 38 C.F.R. § 4.2.

5.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If a higher rating for this service-connected disability is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


